                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                           Plaintiff,

                    v.

    LOUIS HOLGER EKLUND,                         Case No. 3:18-cr-00035-SLG-MMS

                           Defendant.


    ORDER REGARDING MOTION TO COMPEL STANDBY COUNSEL TO PRODUCE
                              EVIDENCE

         Before the Court at Docket 376 is defendant Louis Holger Eklund’s pro se filing

entitled “Motion for the Court to Compell [sic] Standby Counsel, Lance Christian Wells, to

Produce Exculpatory, & Impeachment, Evidence.” No response from the government is

necessary.1

         The Court previously denied Mr. Holger’s motion to have the government print

more than 18,200 pages of discovery in this case that the government had already

provided to Mr. Holger on CDs.2 In the instant motion, Mr. Holger seeks an order

compelling his standby counsel, Mr. Wells, to give him “copies of the exculpatory, &

impeaching, evidence” identified in the motion.3 The motion identifies seven categories




1
 See Docket 197 (text order stating that “the government need not respond to any filing by the
defendant unless the Court orders a response”).
2
    Docket 367.
3
    Docket 376 at 1, 3.




           Case 3:18-cr-00035-SLG Document 384 Filed 11/25/20 Page 1 of 4
of evidence.4 At a hearing on November 20, 2020, Mr. Holger referenced his recently

filed Brady motion and stated that he would be satisfied receiving printed copies of just

the items listed in his Brady motion, which Mr. Holger estimated to be only a few hundred

pages. The Brady motion, in turn, requests a number of different documents and in fact

appears to request a broader set of printed documents than requested in the instant

motion.5 Some of the requested documents are specifically identified (e.g., a previously

filed defense motion) and others are broadly defined (e.g., “All documentary evidence or

information that contradicts or is inconsistent with the expected testimony of any witness

for the government”).6

         The determination of the instant motion turns on the scope of standby counsel’s

role. In January 2020, Mr. Holger requested that he be allowed to represent himself.

After conducting a Farretta inquiry, the Court granted the motion and appointed Mr. Wells

(who had been representing Mr. Holger) to act as standby counsel. Although Mr. Holger

is under no obligation to make use of standby counsel, the Court intends that, if requested

by Mr. Holger, standby counsel’s role at this stage of litigation includes each of the

following: (1) facilitating Mr. Holger’s review of the discovery produced by the government;

(2) assisting Mr. Holger in navigating the Anchorage Correctional Complex’s procedures

for possessing and accessing legal materials in the jail; (3) acting as a liaison between

Mr. Holger and the government to ensure that Mr. Holger has the necessary discovery;

and (4) maintaining sufficient familiarity with the case to assist Mr. Holger with legal issues


4
    Docket 376 at 1–2.
5
    Compare Docket 369 at 2–4 with Docket 376 at 1–2.
6
    Docket 369 at 2–4.

Case No. 3:18-cr-00035-SLG-MMS, United States v. Eklund
Order Re Motion to Compel Standby Counsel to Produce Evidence
Page 2 of 4
           Case 3:18-cr-00035-SLG Document 384 Filed 11/25/20 Page 2 of 4
when requested.7 This role is limited to reasonable requests made by Mr. Holger.

Standby counsel’s role does not include seeking out additional evidence apart from the

government’s discovery. It is the government’s role to ensure that all Brady material is

discovered.

       In light of the foregoing, the motion at Docket 376 is GRANTED IN PART and

DENIED IN PART as follows: Standby counsel shall provide Mr. Holger with printed

copies of the documents listed in Docket 369 and Docket 376 but only those documents

that are contained in the discovery provided by the government and are reasonably

identified by Mr. Holger.8 Standby counsel has no obligation at this time to locate and/or

print documents for Mr. Holger that are not included within the government’s discovery.

Standby counsel also has no obligation to have audio recordings transcribed, but shall

assist in making arrangements for Mr. Holger to listen to such discovery in the Anchorage

Correctional Complex.

//

//

//

//

//

//




7
 See United States v. Youker, Case No. 14-CR-00152-SMJ, 2015 WL 3658167, at *5 (E.D.
Wash. June 12, 2015) (discussing role of standby counsel related to discovery).
8
 The government has noted which of the requested materials that it has already included in
discovery. See Docket 374 at 5–6.

Case No. 3:18-cr-00035-SLG-MMS, United States v. Eklund
Order Re Motion to Compel Standby Counsel to Produce Evidence
Page 3 of 4
        Case 3:18-cr-00035-SLG Document 384 Filed 11/25/20 Page 3 of 4
       It appears that Mr. Holger currently has possession of the discovery CDs with him

in jail. The government shall promptly ensure that standby counsel has his own set of

discovery CDs so that he may print the requested portions of this discovery for Mr.

Holger.9

       DATED this 25th day of November, 2020, at Anchorage, Alaska.

                                                  /s/ Sharon L. Gleason
                                                  UNITED STATES DISTRICT JUDGE




9
 The District of Alaska’s Criminal Justice Act Compensation Policy authorizes reimbursement to
CJA counsel for either in-house printing or outsourced printing. CJA Compensation Policy
Manual § 7.6.

Case No. 3:18-cr-00035-SLG-MMS, United States v. Eklund
Order Re Motion to Compel Standby Counsel to Produce Evidence
Page 4 of 4
           Case 3:18-cr-00035-SLG Document 384 Filed 11/25/20 Page 4 of 4
